September           17,      1974


The Honorable     T. M.                   Lawrence,      Jr.                           Opinion           No.     H-     401
Executive  Secretary,                      Texas   Board
  of Licensure              for    Nursing             Home                            Re:       Does      the     Board          of Licensure
  Administrators                                                                       for     Nursing           Home         Administrators
P. 0.      Box      4246                                                               have      authority             to issue          different
Austin,          Texas          78765                                                  license          to administrators                    of group
                                                                                       homes.


Dear       Mr.      Lawrence:


              On behalf           of the        Texas        Board        of Licensure            for      Nursing            Home
Administrators                  (hereafter             The      Board)      you      have     asked        our     opinion         as
to whether           the     Board        has         authority         to establish          criteria          and issue          licenses
for     nursing          home     administrators                   who     would      function           only     as    administrators
and houseparents                  of facilities              you    describe          as     “group       homes.          ”


             A group            home          (also     known       as a “transitional                  resident          facility”          or
“halfway          house”)         is    a home           designed         to assist          persons           released        from
mental        institutions             to face         the problems              inherent        in assimilation                  into
society.           The      home        resembles               an ordinary          home        except         that      there       are
eight      to twelve         residents            and a couple              acting      as houseparents.


              You        advise        that     a group         home       built     to certain          specifications                 is
eligible         to be licensed                by the      State        Health     Department              as an “Intermediate
Care       Facility-II,           ” and        that,      if it is administered                  by a person               who     is
himself          licensed         as a nursing               home        administrator,               a group          home        is     entitled
to receive          certain            federally    financed benefits    through   the Texas    Department
of Public          Welfare.               Title  XIX of the Social    Security   Act,  provides   for grants
to states         for     medical         assistance     programs.      Section     1908 of the Social
Security          Act,     referred          to in $8 of Article     4442d,    infra,   and codified   as
42 U.S. C.          $1396g,            defines   a ” ‘State   program    for the licensing     of administra-
tors      of nursing            homes’          ” as      one     which      provides          that     no nursing            home           may




                                                                   pa    1872
The    Honorable             T. M.              Lawrence,              Jr.         page        2      (H-401)




operate        within       the           state       except         under       supervision               of a licensed             administra-
tor.


              However,                   as    you     additionally              point        out,     the houseparents                  who
operate        group       homes                do not        require           the     same         skills      as those         who      administer
traditional         nursing               homes.              Therefore,                if authorized                to do so,       your        Board
has    considered               issuing               a second        type       of nursing             home         administrators               license
for    the houseparents.


              Article       4442d,                V. T. C. S.,             in    $ Z(3)       defines          “nursing         home”        as     any
institution         licensed                  as a nursing            home         by the Department                      of Health          under
Article       4442c,         V. T. C. S.                   Although             the definition             of    “institutions”             contained
in 5 2 of Article                4442~            does      not      specifically              mention           a group         home       or
halfway        house,           it is          sufficiently           broad        to cover            them.


              The       jurisdiction                   of your       Board            over     licensing             of nursing         home
administrators                  is       extremely             comprehensive.                        Article         4442d,        in part,
provides:


                            .        .    .


                                          Sec.        5.   The       Board        shall        have      exclusive             authority
                            to determine                      the qualifications,                      skill     and fitness          of any
                            person                to serve           as an administrator                        of a nursing            home
                            under               the provisions                  of this       Act     and       the holder         of a
                            license               under        the provisions                  of this         Act     shall     be deemed
                            to be qualified                      to serve             as     the administrator                  of any
                            nursing               home         for    all       purposes.


                                          Sec.        6.    It shall         be the function                   and    duty      of the
                            board               to:


                                          (1) develop,            impose,              and     enforce           standards          which
                            must               be met       by individuals                   in order           to receive         a license
                            as           a nursing          home        administrator,                    which         standards           shall
                            be designed                    to insure             that      nursing        home         administrators




                                                                      p.        1873
The   Honorable   T. M.          Lawrence                   page      3        (H-401)




                  will      be individuals                 who      are      of good       character             and
                  are     otherwise                  suitable,       and      who,       by training             or
                  experience               in the field             of institutional              administration,
                  are     qualified             to serve           as nursing           home        administrators:


                          (2)    develop              and apply         appropriate              techniques,
                  including            examinations                 and      investigations,               for     determin-
                  ing     whether           an individual                 meets        such      standards;


                        (3)   issue    licenses to individuals    determined,    after
                  application       of such techniques,     to meet   such standards,
                  and     revoke           or        suspend        licenses         previously            issued          by
                  the     board        in any           case       where       the     individual         holding          any
                  such      license             is     determined            substantially            to have          failed        to
                  conform             to the          requirements              of such          standards;


                  .   . .


                          Sec.  8.   The Board   shall have     the authority                                         to make
                  rules      and regulations   not inconsistent     with law                                          as   may
                  be necessary                   or     proper       for     the performance                    of its     duties,
                  and     to take           such        other      actions        as    may       be necessary                  to
                  enable         the       State        to meet       the     requirements                set     forth     in
                  Section         1908 of the Social                      Security        Act,      the    Federal              rules
                  and     regulations                  promulgated             thereunder,             and       other      per-
                  tinent        Federal               authority:        provided,          however,              that      no rule
                  shall      be promulgated,                       altered        or abolished             without          the
                  approval             of a two-thirds                  majority         of the,Board.


                          Sec.        9.     The         Board       shall     have       authority          to issue
                  licenses            to qualified               persons       as      nursing       home         administra-
                  tors,         and     shall          establish     qualification     criteria     for such
                  nursing         home               administrators.           No license     shall    be issued
                  to a person               as a nursing                home       administrator                 unless:


                          (1) he is at least                    21 years        of age,          of good         moral




                                                          p.     1874
The   Honorable   T. M.            Lawrence                page        4       (H-401)




                  character,                   sound      in mental            and physical                health,          and
                  is a citizen                 of the      United          States         or has        duly      declared
                  his       intention           of becoming                 a citizen           of the      United         States:


                            (2) he has               satisfactorily             completed               a course           of
                  instruction                  and     training         prescribed               by     the board,              which
                  course            shall        be so designed                 as     to content              and    so adminis-
                  tered            as to present              sufficient             knowledge            of the          proper
                  needs            to be served               by nursing              homes;            laws     governing
                  the       operation            of nursing             homes             and    the protection                 of the
                  interests               of patients          therein;             and     the    elements               of good
                  nursing              home          administration;                 or    has     presented               evidence
                  satisfactory                  to the board               of sufficient              education,             training
                  or        experience               in the foregoing                 fields       to enable              him      to
                  administer,                   supervise           and       manage             a nursing           home;


                             (3) he has              passed       an examination                   administered                  by     the
                  board            and     designed           to test         for     competence                 in the      subject
                  matters                referred         to in subsection                      (2) hereof:


                             (4)    that       applicant          submit            written        evidence,              on forms
                  provided               for     such      purpose            by the board,                 that     he has
                  successfully                   completed              a course           of study             and has         been
                  graduated                from        a high       school           or    secondary              school
                  approved                and     recognized                by the        educational              authorities
                  of the           State       in which         such         school        is    located,            or    a political
                  ditisibn                thereof,          or has          submitted             a certificate              indicating
                  that he has                  obtained  high school    or                       secondary            school
                  equivalency,                    such certificate  being                        certified           by a State
                  educational                  authority          or       a political           division          thereof;         and


                             (5)    tha,t applicant               has       complied             with     all    other       qualifica-
                  tions            and    requirements                  as may            have     been         established             by
                  rule           and     regulation           of the         board.


                  .     .    .




                                                               pe      1875
.   .          .




        The        Honorable         T. M.       Lawrence             page      5     (H-401)




                      Although           it is   our     conclusion          that Articles          4442~      and 4442d               are
        sufficiently             broad     to permit        licensure          of directors          of group         homes            which
        meet        the    statutory        definition       of institution           in Article          4442c,       $ 2,      as
        nursing           home     administrators,               we     do not believe             the    statute     permits            the
        Board        to establish           a second        type      of license.          Section         5 of Article            4442d
        clearly        provides          that    the holder        of a license           “shall         be deemed          to be
        qualified          to serve        as    the administrator              ofany        nursing         home      for       all
        purposes.           ”    (emphasis         added)          In our       opinion      this        language      requires              a
        single       type       of license.         See    Attorney          General       Opinion          H-147      (1973).


                                                                    SUMMARY


                                           The     Texas        Board     of Licensure              for    Nursing          Home
                                    Administrators               may     license        directors           of group        homes
                                    as nursing           home      administrators,               but it may           not
                                    establish          a separate        type       of license       for     them.


                                                                                          Very      truly     yours,




                                                                                          JOHN       L.     HILL
                                                                                          Attorney          General         of    Texas




        DAVID         M.        KENDALL,           Chairman
        Opinion           Committee


        lg